 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KIRT ALLEN GOOLD                               No. 2:16-cv-2582 AC
12                       Plaintiff,
13            v.                                        ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18

19           Plaintiff Kirt Allen Goold commenced this social security action on October 29, 2016.

20   ECF Nos. 1-3.1 On March 30, 2018, the court granted plaintiff’s motion for summary judgment,

21   denied the Commissioner’s cross-motion for summary judgment, remanded the case to the

22   Commissioner for an immediate award of benefits, and entered judgment for plaintiff. ECF Nos.

23   23, 24. Presently pending before the court is plaintiff’s motion for attorneys’ fees pursuant to the

24   Equal Access to Justice Act (“EAJA”). ECF No. 25. The Commissioner filed an opposition to

25   plaintiff’s motion. ECF Nos. 28. After considering the parties’ briefing and the applicable law,

26
     1
27     This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15) and both
     parties voluntarily consented to proceed before a United States Magistrate Judge pursuant to 28
28   U.S.C. § 636(c). ECF Nos. 7, 8.
                                                       1
 1   the court grants plaintiff’s motion for EAJA fees.
 2          The EAJA provides, in part, that:
 3                  Except as otherwise specifically provided by statute, a court shall
                    award to a prevailing party other than the United States fees and other
 4                  expenses, in addition to any costs awarded pursuant to subsection (a),
                    incurred by that party in any civil action (other than cases sounding
 5                  in tort), including proceedings for judicial review of agency action,
                    brought by or against the United States in any court having
 6                  jurisdiction of that action, unless the court finds that the position of
                    the United States was substantially justified or that special
 7                  circumstances make an award unjust.
 8                  A party seeking an award of fees and other expenses shall, within
                    thirty days of final judgment in the action, submit to the court an
 9                  application for fees and other expenses which shows that the party is
                    a prevailing party and is eligible to receive an award under this
10                  subsection, and the amount sought, including an itemized statement
                    from any attorney or expert witness representing or appearing in
11                  behalf of the party stating the actual time expended and the rate at
                    which fees and other expenses were computed. The party shall also
12                  allege that the position of the United States was not substantially
                    justified. Whether or not the position of the United States was
13                  substantially justified shall be determined on the basis of the record
                    (including the record with respect to the action or failure to act by the
14                  agency upon which the civil action is based) which is made in the
                    civil action for which fees and other expenses are sought.
15
                    The court, in its discretion may reduce the amount to be awarded
16                  pursuant to this subsection, or deny an award, to the extent that the
                    prevailing party during the course of the proceedings engaged in
17                  conduct which unduly and unreasonably protracted the final
                    resolution of the matter in controversy.
18

19   28 U.S.C. § 2412(d)(1)(A)-(C).
20          Here, the Commissioner does not dispute that plaintiff is a prevailing party, because he
21   successfully obtained a remand for an immediate award of benefits. Furthermore, plaintiff’s
22   application for EAJA fees is timely, because it was filed within thirty days of final judgment in
23   this action.2 Nevertheless, the Commissioner argues that plaintiff is not entitled to an award of
24
     2
        The term “final judgment” for purposes of the EAJA “means a judgment that is final and not
25   appealable....” 28 U.S.C. § 2412(d)(2)(G). The court entered judgment for plaintiff on March 30,
26   2018. ECF Nos. 23, 24. The judgment became a non-appealable “final judgment” 60 days later
     on May 29, 2018. See Fed. R. App. P. 4(a)(1)(B) (providing that the notice of appeal may be
27   filed by any party within 60 days after entry of the judgment if one of the parties is the United
     States, a United States agency, or a United States officer or employee sued in an official
28   capacity). Accordingly, plaintiff was required to file an application for EAJA fees no later than
                                                        2
 1   fees under the EAJA, because the position of the Commissioner was substantially justified. See
 2   Flores v. Shalala, 49 F.3d 562, 569 (9th Cir. 1995) (holding that claimant is entitled to attorneys’
 3   fees unless the government shows that its position “with respect to the issue on which the court
 4   based its remand was ‘substantially justified’”).
 5           The burden of establishing substantial justification is on the government. Gutierrez v.
 6   Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001). In Pierce v. Underwood, 487 U.S. 552 (1988), the
 7   Supreme Court defined “substantial justification” as:
 8                   “justified in substance or in the main” – that is, justified to a degree
                     that could satisfy a reasonable person. That is no different from the
 9                   “reasonable basis in both law and fact” formulation adopted by the
                     Ninth Circuit and the vast majority of other Courts of Appeals that
10                   have addressed this issue.
11   Id. at 565. A position does not have to be correct to be substantially justified. Id. at 566 n.2; see
12   also Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002). In determining substantial
13   justification, the court reviews both the underlying governmental action being defended in the
14   litigation and the positions taken by the government in the litigation itself. Gutierrez, 274 F.3d at
15   1259.
16           The Commissioner’s argument that its position in this case was substantially justified is
17   unpersuasive. As discussed in detail in the court’s prior order,3 the ALJ failed to provide specific,
18   legitimate reasons based on substantial evidence for rejecting plaintiff’s treating psychiatrist, Dr.
19   Clark. Although the Commissioner attempts to demonstrate substantial justification by showing
20   what specific reasons the ALJ could have used to discount Dr. Clark’s opinion, the fact remains
21   that the ALJ failed to perform such analysis in contravention of well-established Ninth Circuit
22   case law. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (citing Lester v. Chater, 81
23   F.3d 821, 830–31 (9th Cir. 2014)). As such, the Commissioner’s position during the
24   administrative proceedings, and its defense of that position in the litigation before this court, were
25   not substantially justified.
26
     30 days after the “final judgment,” i.e., by June 28, 2018. Plaintiff’s June 28, 2018 application is
27   therefore timely.
     3
       The court does not repeat its analysis of the substantive issues here, but instead refers the
28   parties to its March 30, 2018 order. See ECF No. 23.
                                                        3
 1            Therefore, having concluded that the Commissioner’s position was not substantially
 2   justified, and that there are no other special circumstances that would make an award of EAJA
 3   fees unjust, the court finds that plaintiff is entitled to an award of fees pursuant to the EAJA.
 4            The EAJA directs the court to award a reasonable fee. 28 U.S.C. § 2412(d)(2)(A). In
 5   determining whether a fee is reasonable, the court considers the reasonable hourly rate, the hours
 6   expended, and the results obtained. See Commissioner, INS v. Jean, 496 U.S. 154, 163 (1990);
 7   Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); Atkins v. Apfel, 154 F.3d 986, 988 (9th Cir.
 8   1998).
 9            In considering a reasonable rate for attorneys’ fees, an increase in the statutory rate of
10   $125 may be justified to account for increases in the cost of living. See Sorenson v. Mink, 239
11   F.3d 1140, 1148 (9th Cir. 2001). The cost of living adjustment to the statutory cap is computed
12   by multiplying the statutory cap by the consumer price index for urban consumers for the year in
13   which the fees were earned, then dividing by the consumer price index figure on the date that the
14   cap was imposed by Congress. Id. at 1148-49; see also Thangaraja v. Gonzales, 428 F.3d 870,
15   876-77 (9th Cir. 2005).4 The national, rather than local, change in cost of living should be
16   applied to adjust the EAJA rate cap because “if Congress had wanted to allow for cost of living
17   adjustments in a particular region or city, it could have done so in the statute.” Stewart v.
18   Sullivan, 810 F. Supp. 1102, 1107 (D. Haw. 1993).
19            Here, the Commissioner opposes plaintiff’s requested rate and hours for several reasons.
20   ECF No. 28 at 5-11. Plaintiff submitted a timesheet, with entries broken down by various tasks
21   performed in relation to the case, showing that plaintiff’s counsel and paralegal spent a total of
22   62.4 hours5 from 2016 to 2017, at a cost-of-living adjusted rate of $196.79 for counsel, a rate of
23   $130 for his paralegal, for a total fee request of $11,124.02. ECF No. 25-2.
24
     4
       In accordance with the decision in Thangaraja, 428 F.3d at 876-77, and Ninth Circuit Rule 39-
25   1.6, the Ninth Circuit Court of Appeals maintains a list of the statutory maximum hourly rates
26   authorized by the EAJA, as adjusted annually. The rates may be found on the Court’s website.
     See http://www.ca9.uscourts.gov. Here, plaintiff’s requested rates are within the statutory
27   maximum rate established by the Ninth Circuit.
     5
       Plaintiff’s billing entries include a total of hours at 65.10, however 2.7 hours included in the
28   total had “no charge.” See ECF No. 25-2 at 1-3.
                                                          4
 1          First, the Commissioner argues that plaintiff impermissibly included 1.0 hour for pre-
 2   complaint work as part of his fee request. ECF No. 28 at 5 (citing Prowest Diversified, Inc. v.
 3   United States, 40 Fed. Cl. 879, 886 (Fed. Cl. 1998) (“[O]f the fees incurred by a prevailing party
 4   prior to filing the complaint, recovery under the EAJA is narrowly limited only to fees for legal
 5   and factual research preparatory to” filing in court) (internal quotations and citations omitted)).
 6   However, the Commissioner misreads Prowest. In Prowest the court found that “many of the
 7   services rendered prior to filing the complaint are not compensable” under the EAJA, not that all
 8   services were not recoverable. 40 Fed. Cl. 886. In fact, the court found that the EAJA coverage
 9   began, and fees were thus recoverable, when plaintiff was able to pursue an appeal on a denial of
10   a government contract claim. Id. Here, plaintiff seeks fees associated with the preparatory steps
11   necessary to determine, prior to filing the complaint, whether plaintiff’s claims and legal
12   contentions are warranted. Reviewing the decisions of the ALJ and Appeals Counsel ensures that
13   plaintiff’s counsel has sufficient pre-filing inquiry to know the merits of the lawsuit that he is
14   filing. See Tate v. Colvin, 2013 WL 5773047, at *4 (E.D. Cal. 2013) (Oberto, M.J.) (“As a
15   practical matter, some work must be performed to initiate the civil suit—a part of which includes
16   reviewing the facts and the law to ensure the lawsuit is not frivolous as well as drafting and filing
17   the necessary documents to commence the action. Such work is wholly separate from the
18   underlying administrative proceedings and is clearly related to the civil action....”); Levernier
19   Const., Inc. v. United States, 947 F.2d 497, 501 n. 2 (Fed.Cir. 1991) (“fees for legal and factual
20   research preparatory to Claims Court litigation constitute ‘fees ... incurred by [a] party in [a] civil
21   action’ ”) (quoting 28 U.S.C. § 2412(d)(1)(A)). There is simply no holding in Prowest that could
22   be interpreted as indicating that work done after completion of the administrative process in
23   plaintiff’s social security claim is unequivocally non-compensable under EAJA.
24          Second, the Commissioner argues that plaintiff cannot recover EAJA fees for clerical
25   tasks. Specifically, the Commissioner seeks to strike hours spent preparing the complaint and
26   related papers; mailing documents; filing consent forms; emails between Mr. Ragnes and counsel;
27   proofreading and cite checking case law and record citations; and review of reply brief. ECF No.
28   28 at 6. As an initial matter, “costs associated with clerical tasks are typically considered
                                                         5
 1   overhead expenses reflected in an attorney’s hourly billing rate, and are not properly
 2   reimbursable.” Kirk v. Berryhill, 244 F.Supp.3d 1077, 1084 (E.D. Cal. Mar. 22, 2017) (quoting
 3   Bakewell v. Astrue, No: 3:10-cv-1525-JE, 2013 WL 638892 at *3 (D. Or. Jan. 9, 2013)); see also
 4   Nadarajah v. Holder, 569 F. 3d 906, 921 (9th Cir. 2009) (reducing the number of hours billed at
 5   paralegal rate for the performance of clerical work). This Court has determined tasks such as
 6   preparing service documents, filing documents, preparing a consent form, and reviewing receipts
 7   from the Court are clerical in nature. Kirk, 244 F.Supp.3d at 1084. Accordingly, the hours
 8   reported by Mr. Ragnes will be reduced by 1.0 for clerical tasks, including service of documents
 9   and preparation of the consent form. See ECF No. 25-2 at 1 (“Marshall documents for service on
10   U.S. Marshall; mail per court requirements; draft notice of service and e-file” billed 0.70 hours at
11   a rate of $130 per hour; “Draft and e-file consent to magistrate per Mr. Weems instruction” billed
12   0.30 hours at a rate of $130 per hour). Review of the billing entries for other tasks cited by
13   Commissioner do not warrant a reduction as they are not determined to be clerical in nature.
14          Third, the Commissioner seeks to strike hours based on redundant and duplicative billing.
15   The Commissioner argues that the decision to employ both a paralegal and attorney to
16   concurrently work on the case resulted in “excessive, redundant, or otherwise unnecessary
17   expenditures.” ECF No. 28 at 7 (citing Hensley, 461 U.S. at 434; Spegon v. Catholic Bishop, 175
18   F.3d 544, 553 (7th Cir. 1999)). The court disagrees with the Commissioner as to counsel’s billing
19   entries for reviewing the administrative record; briefing the opening brief; legal research; and
20   further drafting, for a total of 27.7 hours. These hours are not duplicative, as it was counsel’s
21   obligation to familiarize himself with the facts of the case, administrative record, and relevant
22   case law. However, a review of the billing entries indicates that 4.6 hours claimed by Mr. Ragnes
23   are indeed duplicative of work done by counsel. See ECF No. 25-2 at 2 (“review administrative
24   record for motion for summary judgment” billed 2.00 hours at a rate of $130 per hour; “do issue
25   spotting of administrative record; e-mail Mr. Weems re Goold research file and identified issues;
26   follow up regarding same” billed 1.00 hours at a rate of $130 per hour; “legal research and
27   prepare memorandum regarding relevant case authority, vocational issues and arguments” billed
28   1.60 hours at a rate of $130 per hour). Therefore, Mr. Ragnes’ hours will be reduced by 4.6 hours
                                                        6
 1   based on duplicative billing.
 2          Fourth, the Commissioner argues that the briefing in this case consisted of “very
 3   commonly litigated issues” and considering counsel’s familiarity in Social Security matters and
 4   issues, a reduced number of 15 hours for the merits briefing by counsel is reasonable. ECF No.
 5   28 at 7-8. After carefully reviewing the record and the pending motion, the court finds that the
 6   claimed 44.6 hours to be a reasonable amount of attorney time to have expended on this matter
 7   and declines to conduct a line-by-line analysis of counsel's billing entries. See, e.g., Stewart v.
 8   Sullivan, 810 F.Supp. 1102, 1107 (D.Haw.1993); Vallejo v. Astrue, No. 2:09-cv-03088-KJN,
 9   2011 WL 4383636, at *4 (E.D. Cal. 2011); Destefano v. Astrue, No. 05-cv-3534-NGG, 2008 WL
10   623197, at *4 (E.D.N.Y. 2011), adopted, 2008 WL 2039471 (E.D.N.Y. 2008). Even assuming, as
11   defendant argues, that the issues presented were “common” 44.6 hours can be fairly characterized
12   as well within the limit of what would be considered a reasonable amount time spent on this
13   action. See Boulanger v. Astrue, No. CIV S-07-0849-DAD, 2011 WL 4971890, at *2 (E.D. Cal.
14   2011) (finding 58 hours to be a reasonable amount of time); Watkins v. Astrue, No. CIV S-06-
15   1895-DAD, 2011 WL 4889190, at *2 (E.D. Cal. 2011) (finding 62 hours to be a reasonable
16   amount of time); Vallejo v. Astrue, No. 2:09-cv-03088-KJN, 2011 WL 4383636, at *5 (E.D. Cal.
17   2011) (finding 62.1 hours to be a reasonable amount of time); Dean v. Astrue, No. CIV S-07-
18   0529-DAD, 2009 WL 800174, at *2 (E.D. Cal. 2009) (finding 41 hours to be a reasonable amount
19   of time). The court will therefore award the requested amount.
20          Fifth, the Commissioner seeks to oppose plaintiff’s contention that it will seek 3.0
21   additional hours if the EAJA petition is opposed. ECF No. 28 at 8; 25-1 at 4. However, the court
22   will disregard this request as plaintiff did not include these hours in his requested fee, nor prepare
23   or file a Reply.
24          Lastly, the Commissioner seeks to reduce plaintiff’s requested rate for paralegal fees of
25   $130 per hour to a market rate of $75 per hour. The court agrees. Paralegal fees for services
26   customarily billed to a client are recoverable under the EAJA. See Richlin Sec. Serv. Co. v.
27   Chertoff, 553 U.S. 571, 589 (2008). Here, plaintiff seeks an award of $2,314 for the tasks
28   expended by Mr. Ragnes, which includes 17.8 hours of work at a rate of $130 per hour. See ECF
                                                         7
 1   No. 25-2. Although the EAJA does not set a maximum rate of compensation for paralegals such
 2   as Mr. Ragnes, the EAJA permits compensation in line with rates “in the community for similar
 3   services by paralegals of reasonably comparable skill, experience and reputation.” Nadarajah v.
 4   Holder, 569 F. 3d 906, 918 (9th Cir. 2009) (citation omitted); Richlin Sec. Serv., 553 U.S. 571 at
 5   588–89 (paralegal fees may be awarded at prevailing market rates under the EAJA). Courts in the
 6   Eastern District of California have determined that the prevailing hourly paralegal rate is $75 per
 7   hour. See, e.g., Morgan Hill Concerned Parents Ass’n v. Cal. Dep’t of Ed., No. 2:11-cv-3471-
 8   KJM-AC, 2016 WL 4375015, at *14 (E.D. Cal. Aug. 17, 2016) (“the local rate for paralegals is
 9   $75 per hour”); see also Orr v. California Highway Patrol, No. 2:14-cv-585-WBS-EFB, 2015 WL
10   9305021, at *4 (E.D. Cal. Dec. 22, 2015) (“courts in this district have generally found that $75 is
11   an appropriate hourly rate for paralegals”). Although plaintiff has provided information regarding
12   Mr. Ragnes’ experience, the court is not persuaded to depart from the ordinarily enforced rates in
13   this district. Therefore, total time for Mr. Ragnes, with a reduction of 5.6 hours for the above
14   mentioned, for a total time of 12.2 hours at a rate of $75 per hour, for a total billing of $915 (12.2
15   x $75).
16             Based on the foregoing, the court finds that a reduced EAJA fee award of $9,725.026
17   ($8,776.83 (44.6 x $196.79) + $915 (12.2 x $75) +$33.197) is reasonable, as required under the
18   EAJA. The court notes that plaintiff has executed an assignment of EAJA fees to plaintiff’s
19   counsel. ECF No. 25-3. However, the EAJA award must be made by this court to plaintiff, and
20   not to counsel. See Astrue v. Ratliffe, 130 S. Ct. 2521 (2010). Nevertheless, if the government
21   determines that plaintiff does not owe a federal debt that qualifies for offset, payment may be
22   6
        This amount represent the statutory maximum rate with adjustments for the increase in costs of
23   living for hours completed in 2017 ($196.79 per hour). See Statutory Maximum Rates Under the
     Equal Access to Justice Act, available at http://www.ca9.uscourts.gov/content/view.php?pk_
24   id=0000000039 (last visited December 7, 2018).
     7
        Plaintiff’s request for costs associated with conducting legal research and postage will be
25   awarded. ECF No. 25-2 at 3. See Int'l Woodworkers of Am., AFL-CIO, Local 3-98 v. Donovan,
26   769 F.2d 1388, 1392 (9th Cir.), amended, 792 F.2d 762 (9th Cir. 1985) (Prevailing party is
     entitled to an award of costs for postage under EAJA); see also Greer v. Berryhill, No. 1:16-cv-
27   0042-JLT, 2018 WL 3197792, at *8 (E.D. Cal. June 26, 2018) (“[D]istrict courts throughout the
     Ninth Circuit determined that legal research fees are compensable under the EAJA.”)(citations
28   omitted).
                                                         8
 1   made in the name of plaintiff’s attorney.
 2          Accordingly, for the reasons outlined above, IT IS HEREBY ORDERED that:
 3          1. Plaintiff’s motion for attorneys’ fees under the EAJA (ECF No. 25) is GRANTED.
 4          2. Plaintiff is awarded attorneys’ fees in the reduced amount of $9,725.02 pursuant to the
 5              EAJA. If the government determines that plaintiff does not owe a federal debt that
 6              qualifies for offset, payment may be made in the name of plaintiff’s attorney.
 7          IT IS SO ORDERED.
 8   DATED: December 10, 2018
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      9
